        4:19-cv-02990-JD       Date Filed 10/22/19      Entry Number 3        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

THOMAS FRAKENBERRY AND SANSANI
FRANKENBERRY,
                                                     Civil Action No.: ____________________

               Plaintiffs,
                                                    DEFENDANT’S ANSWERS TO LOCAL
v.                                                 CIVIL RULE 26.01 INTERROGATORIES

SIG SAUER, INC.,

               Defendant.


       Defendant by and through its attorneys, hereby answers Local Civil Rule 26.01

Interrogatories as follows:

       (A)     State the full name, address, and telephone number of all persons or legal entities

who may have a subrogation interest in each claim and state the basis and extent of said interest.

       ANSWER:         Whatever subrogation interests may exist are unknown to Defendant.

       (B)     As to each claim, state whether it should be tried jury or non-jury and why.

       ANSWER:         Defendant requests that this matter be heard by a jury as there are

questions of fact.

       (C)     State whether the party submitting these responses is a publicly owned company

and separately identify: (1) each publicly owned company of which it is a parent, subsidiary,

partner, or affiliate; (2) each publicly owned company which owns ten percent or more of the

outstanding shares or other indicia of ownership of the party; and (3) each publicly owned

company in which the party owns ten percent or more of the outstanding shares.
        4:19-cv-02990-JD           Date Filed 10/22/19       Entry Number 3        Page 2 of 3




        ANSWER:          Defendant Sig Sauer, Inc. is not publicly traded. Sig Sauer Inc.’s

parent company is L&O Holding GmbH & Co. KG, a German company.

        (D)       State the basis for asserting the claim in the division in which it was filed (or the

basis of any challenge to the appropriateness of the division).

        ANSWER:           Upon present information and belief, Defendant contends this case

was removed to the appropriate division.

        (E)       Is this action related in whole or in part to any other matter filed in this District,

whether civil or criminal? If so, provide: (1) a short caption and the full case number of the

related action; (2) an explanation of how the matters are related; and (3) a statement of the status

of the related action. Counsel should disclose any cases which may be related regardless of

whether they are still pending. Whether cases are related such that they should be assigned to a

single judge will be determined by the Clerk of Court based on a determination of whether the

cases: arise from the same or identical transactions, happenings or events; involve the identical

parties or property; or for any other reason would entail substantial duplication of labor if heard

by different judges.

        ANSWER:          Upon present information and belief, Defendant is not aware of any

other matter pending in this District to which this action would be related in whole or in

part.

        (F)       If the defendant is improperly identified, give the proper identification and state

whether counsel will accept service of an amended summons and pleading reflecting the correct

identification.

        ANSWER:           The Defendant is properly identified.




                                                     2
        4:19-cv-02990-JD         Date Filed 10/22/19      Entry Number 3         Page 3 of 3




        (G)     If you contend that some other person or legal entity is, in whole or in part, liable

to you or the party asserting a claim against you in this matter, identify such person or entity and

describe the basis of said liability.

        ANSWER:         This matter is still under investigation by Defendant. However, at this

time, other than the parties to this litigation, Defendant is unaware of any other person or

legal entity that may be liable in this matter.

                                        s/George V. Hanna, IV
                                        George V. Hanna, IV, Fed, ID # 7419
                                        Howser, Newman & Besley, LLC
                                        1508 Washington Street
                                        P.O. Box 12009
                                        Columbia, South Carolina 29211
                                         (803) 758-6000
                                        ghanna@hnblaw.com
                                        Attorneys for Defendant Sig Sauer Inc.

October 22, 2019




                                                  3
